DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1-7 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McLaughlin et al. (“McLaughlin”)(US 2004/0159592).
McLaughlin (fig. 1-7) teaches a system for sorting items comprising
(re: claim 1) a processor configured to implement a sequencing scheme for a distribution facility (para. 44, 56); 
an intake system configured to receive a plurality of items to be sequenced, the intake system comprising a scanner in communication with the processor, the scanner configured to read an intended delivery point on an item (fig. 1 and para. 43 teaching intake system including feeders 12a-12d and scanners 14a-14d); 
a sorting portion comprising: 

 a diverter member for diverting the item from the scanning portion into the one or more containers, the diverter member comprising a plurality of selectively moveable components to direct an item along a first path or a second path (para. 43-44 teaching that feeders and carriers divert flats to containers after scanning); and
 a storage area configured to store the plurality of containers (fig. 1 and para. 45 teaching various tray storage locations within bins 22), and
 wherein the processor is further configured to store the location of the containers within the storage area (fig. 2-3, 5; para. 48-58 teaching control system that manages the contents and locations of each tray within the sorting system); and
 a container manipulator configured to move the plurality of containers into and out of the storage area according to instructions from the processor and to reintroduce the plurality of containers into the intake system (fig. 1 and para. 45 teaching tray conveying system 26 that reintroduces trays to facilitate second sorting pass).
(re: claim 2)  wherein the scanner is configured identify an intended delivery destination for the item, and the processor is configured to store the identified intended delivery destination for the items (fig. 5; para 43-46, 56);
(re: claim 3) a memory in communication with the processor, the memory storing a sorting scheme, the sorting scheme including a plurality of delivery destinations corresponding to a plurality of stop groups,
 wherein each of the plurality of delivery destinations is associated with a stop group, and wherein the processor is configured to identify the stop group associated with the scanned intended delivery destination (fig. 2, 5 and 7 and para. 45-54 teaching delivery points are associated with directions/delivery routes, i.e., stop groups, and said directions are assigned to tray locations; para. 44, 56 teaching control system comprising hardware and software for 
(re: claim 4) wherein the processor is configured to control the diverting member to sort the plurality of items into one or more containers according to the stop group associated for each of the plurality of items (Id.);
(re: claim 5) wherein the processor is configured to control the container manipulator to reintroduce one or more containers into the intake system based on the stop groups of the items in the containers (para. 44, 45, 56 teaching that control system controls re-induction of trays for second sorting pass); 
(re: claim 6) wherein the items are divided into stop groups based on a scheme, a carrier, and a stop number (para. 46-54 teaching delivery points are associated with directions/delivery routes and carrier);
(re: claim 7) wherein the container manipulator is configured to be moveable along a guide member in order to place container into one of a plurality of compartments in the storage area (fig. 1 tray conveying system 26);
 (re: certain elements of claim 9) wherein the processor is further configured to store, in the memory, the location of the container within the storage area (fig. 1 showing tray locations near 22a and 22b within bin 22;  para. 44-56 teaching that control system stores respective tray locations, i.e., compartment, within each bin, wherein sort plan includes reinducting trays to intake in a specific order thus memory is regarded as including respective stop group and tray location associations; see also fig. 2, 5 and 7 for stop groups and tray location associations and sequencing);
(re: certain elements of claim 10)   wherein the location of the container comprises an identifier for the one compartment of the plurality of compartments in which the container is located (Id.);

(re: claim 12) wherein the processor is configured to identify the one compartment within the plurality of compartments having the container having the contents which are to be processed according to the sort plan (Id.);
(re: claim 13) wherein the tray manipulator is configured to obtain, from the identified one compartment of the plurality of storage compartments, the container having the contents which are to be processed according to the sort plan (Id. teaching re-induction of trays in specific sequence by tray conveyor means).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over McLaughlin et al. (“McLaughlin”)(US 2004/0159592) in view of Bailey et al. (“Bailey”)(US 2011/0046775).
McLaughlin as set forth above teaches all that is claimed except for expressly teaching
(re: claim 8) wherein the containers comprise computer readable identifiers, and wherein the processor is configured to associate, in a memory, the computer readable code with the contents of the container.
Bailey, however, teaches that it is well-known in the mail sorting arts to utilize a tray identifier to improve tracking and tray handling, especially when transporting the tray to different sorting facilities (para. 501, 1332, 1725).  It would thus be obvious to one with ordinary skill in the art to 
Further, the prior art discussed and cited demonstrates the level of sophistication of one with ordinary skill in the art and that these modifications are predictable variations that would be within this skill level.   Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the invention of McLaughlin for the reasons set forth above.

Conclusion
Any references not explicitly discussed above but made of record are regarded as helpful in establishing the state of the prior art and are thus considered relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is MICHAEL MCCULLOUGH, 571-272-7805.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
Jcr



---
February 9, 2022